                                                                       Case 2:21-mc-00022-SPL Document 29 Filed 08/13/21 Page 1 of 3



                                                                 1   Gregory J. Marshall (#019886)
                                                                     Patrick A. Tighe (#033885)
                                                                 2   SNELL & WILMER L.L.P.
                                                                     One Arizona Center
                                                                 3   400 E. Van Buren, Suite 1900
                                                                     Phoenix, Arizona 85004-2202
                                                                 4   Telephone: 602.382.6000
                                                                     Facsimile: 602.382.6070
                                                                 5   E-Mail: gmarshall@swlaw.com
                                                                             ptighe@swlaw.com
                                                                 6
                                                                     Jordan W. Siev (Pro Hac Vice)
                                                                 7   REED SMITH LLP
                                                                     599 Lexington Avenue, 22nd Floor
                                                                 8   New York, NY 10022
                                                                     Tel: (212) 521-5400
                                                                 9   jsiev@reedsmith.com
                                                                10   Attorneys for Petitioner Daniel Snyder
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12                        IN THE UNITED STATES DISTRICT COURT
Snell & Wilmer




                                                                13                             FOR THE DISTRICT OF ARIZONA
                      Phoenix, Arizona 85004-2202
                             LAW OFFICES




                                                                14
                              602.382.6000
                                   L.L.P.




                                                                15   In re Application of Daniel Snyder for an
                                                                     Order Directing Discovery from Bruce            No. 2:21-mc-00022-SPL
                                                                16   Allen Pursuant to 28 U.S.C. § 1782,
                                                                                                                     STIPULATED MOTION FOR A
                                                                17                                                   FOUR-DAY EXTENSION OF
                                                                                                                     DEADLINE TO SUBMIT JOINT
                                                                18                                                   PRE-HEARING STATEMENT
                                                                19                                                   (First Request)
                                                                20
                                                                21         The parties stipulate and move the Court for an Order extending the deadline to

                                                                22   submit a joint pre-hearing statement (Doc. 22) from August 16, 2021 to August 20, 2021 (a

                                                                23   4-day extension). Good cause exists for this request because, after conferring, the parties

                                                                24   agree that additional time is necessary to effectively prepare their joint pre-hearing

                                                                25   statement in accord with the Court’s Orders entered on July 9, 2021 and July 28, 2021.

                                                                26   Docs. 22, 26. This extension is not requested for purposes of delay. A proposed order is

                                                                27   attached.

                                                                28
                                                                     Case 2:21-mc-00022-SPL Document 29 Filed 08/13/21 Page 2 of 3



                                                                 1      DATED this 13th day of August, 2021.
                                                                 2                                                 SNELL & WILMER L.L.P.
                                                                 3
                                                                 4                                             By: /s/ Gregory J. Marshall
                                                                                                                  Gregory J. Marshall
                                                                 5                                                Patrick A. Tighe
                                                                                                                  One Arizona Center
                                                                 6                                                400 E. Van Buren, Suite 1900
                                                                                                                  Phoenix, Arizona 85004-2202
                                                                 7
                                                                                                                   Jordan W. Siev (Pro Hac Vice)
                                                                 8                                                 Reed Smith LLP
                                                                                                                   599 Lexington Avenue, 22nd Floor
                                                                 9                                                 New York, NY 10022
                                                                10                                                 Attorneys for Petitioner Daniel Snyder
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12                                                 GREENBERG TRAURIG, LLP
Snell & Wilmer




                                                                13
                      Phoenix, Arizona 85004-2202
                             LAW OFFICES




                                                                14
                              602.382.6000




                                                                                                               By: /s/ Stephanie J. Quincy (w/ permission)
                                   L.L.P.




                                                                                                                  Stephanie J. Quincy
                                                                15                                                Aaron J. Lockwood
                                                                                                                  2375 E. Camelback Road, Suite 700
                                                                16                                                Phoenix, Arizona 85016
                                                                17                                                 Attorneys for Respondent Bruce Allen
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                        -2-
                                                                       Case 2:21-mc-00022-SPL Document 29 Filed 08/13/21 Page 3 of 3



                                                                 1                               CERTIFICATE OF SERVICE
                                                                 2         I hereby certify that I electronically transmitted the attached document to the Clerk's
                                                                 3   Office using the CM/ECF System for filing, and for transmittal of a Notice of Electronic
                                                                 4   Filing to all CM/ECF Registrants.
                                                                 5                                             /s/ Richard A. Schaan
                                                                 6
                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer




                                                                13
                      Phoenix, Arizona 85004-2202
                             LAW OFFICES




                                                                14
                              602.382.6000
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                               -3-
